Citation Nr: 1608393	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1962 to November 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board remanded the issues on appeal for additional development in April 2014. The directives having been substantially complied with, as the Veteran has been provided with a VA examination, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran, through his representative raised the issue of entitlement to an increased rating for his currently service-connected generalized anxiety disorder. See March 2014 Appellants Brief.  However, in a September 2014 rating decision the RO granted an increased rating. The Veteran did not thereafter submit a notice of disagreement with the rating assigned in that initial grant of benefits, and as such, the issue is not before the Board on appeal.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

A diagnosis of posttraumatic stress disorder (PTSD) conforming to the DSM-V has not been rendered at any time during the pendency of this claim. 






CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in October 2007, prior to the initial unfavorable adjudication in August 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify. 

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records have also been associated with the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in July 2014. The VA examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for PTSD. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

I. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service. 38 C.F.R. § 3.303(d). 

In addition, service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in-service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). 

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in-service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-V, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993). As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for PTSD. For the reasons stated below, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD in accordance with the DSM-V. 

The Veteran has stated that he has PTSD as a result of stressors experiencing while in-service, specifically aboard the U.S.S. Cocopa. The Board concedes the Veteran's combat-related stressors. The Veteran described an incident in Vietnam where his ship was stuck close to shore during a storm and exposed to enemy fire. He has described trouble sleeping, short term memory loss, hypervigilance and irritability. While the Veteran is competent to relate these symptoms, the Veteran is not competent to diagnose himself with PTSD as such a diagnosis requires medical training and expertise. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record, the issue of a current diagnosis must be decided based on the medical evidence of record.

At a July 2014 VA examination, a VA psychiatrist determined that the Veteran did not meet the criteria for a DSM-V diagnosis of PTSD. See July 2014 VA Examination. The examiner diagnosed the Veteran with unspecified anxiety disorder, and found his symptoms to be a continued manifestation of his service-connected generalized anxiety disorder. The examiner noted the Veteran's current anxiety disorder and symptoms of such which is related in part due to his active duty service. The examiner noted the Veteran's symptoms but that such did not meet the criteria required for a diagnosis of PTSD under the DSM-V.  

VA treatment records have been made part of the claims file and are silent for a diagnosis of PTSD.  Treatment records reflect a negative PTSD screen in September 2005, February 2007 and May 2008.
 
A treatment letter from the Charleston Vet Center has been made part of the claims file. See February 2008 correspondence. The private opinion noted the Veteran's reported symptoms of PTSD in the areas of intrusive re-experiencing, autonomic arousal disturbance and avoidance behaviors however, no diagnosis of PTSD was made. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability, and therefore service connection for PTSD is not warranted.

The Board notes that the Veteran does have confirmed stressors. However, the presence of a stressor, by itself, is not sufficient to warrant a diagnosis of PTSD. Here, the medical evidence of record indicates that, despite the presence of stressors, the Veteran does not have PTSD according to the DSM-V criteria.

As there is no competent lay evidence of record and the medical evidence is silent for a diagnosis of PTSD that is in accordance with the DSM-V, the Board finds that the preponderance of the evidence is against a finding of a current diagnosis. As there is not a current diagnosis of PTSD, the first element is not met and service connection is not warranted. 38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

      (CONTINTUED ON NEXT PAGE)






ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


